ICJ_016_AngloIranianOil_GBR_IRN_1951-12-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. IRAN)
ORDER OF DECEMBER 20th, 1951

1951

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)
ORDONNANCE DU 20 DECEMBRE 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows:

“Anglo-Iranian Oil Co. Case, Order of December 20th, I951:
ILC. J. Reports 1951, p. 208.”

La présente ordonnance doit étre citée comme suit :

« Affaire de VAnglo-Iranian Oil Co., Ordonnance du
20 décembre 1951: C.I. J. Recueil 1951, p. 208.»

 

Sales number 7 5
N° de vente :

 

 

 
1951

2scember 2oth

reneral List:
No. 16

208
INTERNATIONAL COURT OF JUSTICE

YEAR 1951

December 20th, 1951

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. TRAN)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application dated May 26th, 1951, deposited
and filed in the Registry on that day, whereby the Government of
the United Kingdom of Great Britain and Northern Ireland, refer-
ring te the declarations by which that Government and the Impe-
rial Government of Iran have accepted the compulsory jurisdiction
of the Court in accordance with Article 36, paragraph 2, of the
Statute, instituted proceedings before the Court against the Iranian
Empire in the Anglo-Iranian Oil Company case,

having regard to the Orders of July 5th and August 22nd, 1951,
respectively fixing and extending the time-limits for the deposit of
the Memorial and Counter-Memorial in that case and reserving the
rest of the procedure for further decision;

Whereas by letter dated December 17th, 1951, the Agent for the
Imperial Government of Iran, referring to Article 62 of the Rules
of Court concerning the filing of a preliminary objection, requested
an extension of one month of the time-limit fixed for the filing of
the Counter-Memorial ;

4
209 ORDER OF 20 XII 5I (ANGLO-IRANIAN OIL CO.)

Decides

to postpone to February 11th, 1952, the date of expiry of the
time-limit for the deposit of the Counter-Memorial or of the pre-
liminary objection of the Imperial Government of Iran.

Done in English and French, the English text being author-
itative, at the Peace Palace, The Hague, this twentieth day of
December, one thousand nine hundred and fifty-one, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the-Government of the United Kingdom of
Great Britain and Northern Ireland and to the Imperial Govern-
ment of Iran, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
